Filed Pursuant to Rule 433 Registration No. 333-169315-04 System Energy Resources, Inc. First Mortgage Bonds, 4.10% Series due April 1, 2023 Final Terms and Conditions September 20, 2012 Issuer: System Energy Resources, Inc. Security Type: First Mortgage Bonds (Publicly Registered) Expected Ratings(1): Baa1 (stable outlook) by Moody’s Investors Service BBB+ (stable outlook) by Standard & Poor’s Ratings Services Trade Date: September 20, 2012 Settlement Date (T+3): September 25, 2012 Principal Amount: Coupon: 4.10% Coupon Payment Dates: April 1 and October 1 of each year First Payment Date: April 1, 2013 Final Maturity: April 1, 2023 Optional Redemption Terms: Make-whole call at any time prior to January 1, 2023 at a discount rate of Treasury plus 40 bps and, thereafter, at par Spread to UST Benchmark: +237.5 bps UST Benchmark: 1.625% due August 15, 2022 Treasury Price: 98-28+ Treasury Yield: 1.747% Re-offer Yield: 4.122% Issue Price to Public: 99.813% Net Proceeds Before Expenses: Joint Book-Running Managers: Barclays Capital Inc. KeyBanc Capital Markets Inc. RBS Securities Inc. Scotia Capital (USA) Inc. Co-Managers: BNP Paribas Securities Corp. Deutsche Bank Securities Inc. CUSIP / ISIN: 871911 AS2 / US871911AS26 The pro forma ratio of earnings to fixed charges for the six months ended June 30, 2012 was 5.50. 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Barclays Capital Inc. toll free at 1-888-603-5847, (ii) KeyBanc Capital Markets Inc. toll free at 1-866-227-6479, (iii) RBS Securities Inc. toll free at 1-866-884-2071 or (iv) Scotia Capital (USA) Inc. toll free at 1-800-372-3930.
